DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub: 2020/0285337 A1).
 	As to claim 1, Lee discloses a touch sensor stack structure (i.e. as seen in figure 3 the stack structure include touch layer which is a function touch sensor stack structure) (see Fig. 3, [0051-0052]), comprising: 
 	a touch sensor structure having a bonding portion (i.e. the touch structure is explicitly defined by Lee as a stacked structure with many layers that are bonded as one structure and the layer are said to be adhered together by adhesive layers as an example of attaching the polarization layer, in this way the structure of figure 3 clearly points to the entire stack being bonded as a single structure) (see Fig. 3, [0053]); 
 	5a circuit connection structure having an end portion bonded to the bonding portion of the touch sensor structure (i.e. as seen in figure 3, the stack 10 include circuit-driving layer which is bonded to the stack as seen in figure 3, [0048-0053]; and 
 	an optical film stacked on the touch sensor structure (i.e. the light blocking pattern layer BML and POL which blocks light is an optical film stack on the touch sensor structure) (see Fig. 3), the optical film comprising a protrusion covering the end portion of the circuit connection structure and overlapping the bonding portion (i.e. as seen in figure 3 embodiment the optical film comprises protrusion as seen in figure 1 and 2 which covers the end portion of the circuit connection 20 as the optical film layer with polarization and light blocking patter layer is design to cover the optical property of the underlying circuitry to prevent the viewing of such device and which naturally also covers the adhesive layer which overlaps the stacks) (see Fig. 3, [0048-0053]).  
 	As to claim 2, Lee teaches the touch sensor stack structure according to claim 1, wherein the protrusion of the optical film includes a wing portion protruding from a lateral side of the bonding portion in a planar view (i.e. as seen in figure 1 the protraction is the portion of the BR and SR which is outside of the AAR structure which include a wing portion which is the portion viewable from figure 2 which jut out of the main surface area) (see Fig. 1-2, [0042-0043]).  15

 	As to claim 5, Lee teaches the touch sensor stack structure according to claim 4, wherein the circuit 17connection structure is electrically connected to the pad portions, and the circuit connection structure includes a flexible printed circuit board (i.e. as seen in figure 1-3 the connection to element 20 is a pad unit which connect a flexible printed circuit board to the overall stack as element 30 is said to be a FPC design) (see Fig. 1-3, [0046-0051]).  
 	As to claim 6, Lee teaches the touch sensor stack structure according to claim 1, wherein the optical 5film includes a polarizing plate (i.e. the optical film of Lee 10 contains POL polarizer plate) (see Fig. 3, [0053]).  
 	As to claim 7, Lee teaches the touch sensor stack structure according to claim 1, wherein the bonding portion protrudes from one side of the touch sensor structure, and the protrusion of the optical film extends from one side of the optical film; and 10the protrusion of the optical film has a width greater than a width of the bonding portion of the touch sensor structure (i.e. as seen in figure 1-3 the protrusion area of the device on the MR area is clearly larger than bonded are BR and SR area which are the bendable area that reaches the FPC 30) (see Fig. 1-3, [0048-0053]).  
 	As to claim 8, Lee teaches the window stack structure, comprising: the touch sensor stack structure of claim 1; and 15a window substrate disposed on the touch sensor stack structure (i.e. the window stack AAR in the overall device window as seen in figure 1 which shows a window substrate disposed on the touch sensor stack structure to allow user viewable display area) (see Fig. 1-3, [0048-0053]).  
 	As to claim 9, Lee teaches the window stack structure according to claim 8, wherein the optical film of the touch sensor stack structure comprises a polarizing plate; 
 	As to 10, Lee teaches an image display device, comprising: a display panel; and the touch sensor stack structure of claim 1 stacked on the display panel (i.e. the display panel is the flexible emissive display as seen in figure 1) (see Fig. 1-2, [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeon et al.  (Us Pub: 2021/0005704 A1).
 	As to claim 3, Lee teaches he touch sensor stack structure according to claim 1, but do not recite wherein a width of the wing portion is from 0.1 micrometer to about 50 
 	Jeon et al. discloses an electronic component of figure 1 which shows a micrometer size CLA as defined by the smaller area in the non-display area NA which lead to an attached protrusion 20 where the CLA is said to be smaller than 1 micrometer, which would result in a width of the wing portion of the figure 1 device to be in the range of 0.1 micrometer to about 50 micrometer (see Fig. 1, [0058]).
 	Since both Lee and Jeon teaches touch screen display having flexible attachment, they are analogous in being of similar field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the filing of the current application to having used the micrometer size factor of Jeon in the overall display device of Lee to create a device having a wing protrusion of about 50 micrometer, in order to reduce the area of non-display for the device to reduce the Lee invention into practice with realistic factor such as manufacturing scale (see Jeon [0058-0059]).
 	As to claim 11, Lee teaches a method of manufacturing a touch sensor stack structure (i.e. as seen in figure 1-3 the method of creating the stack of figure 3 and connective structure of figure 2 is a manufacturing process) (See Fig. 1-3, [0048-0053]), the method comprising: 

 	partially removing an end portion of the touch sensor structure by a first forming process to form a bonding portion (i.e. as seen in figure 2 the device of figure 1 is shown to be in a bending format where the extraction were made to be precisely matching the size of the FPC 30 where the bonding is to be taking place in the bonding portion as seen in figure 3) (see Fig. 1-3, [0048-0053]); 
 	bonding a circuit connection structure on an end portion of the bonding portion; forming an optical film on the touch sensor structure to cover the end portion of the circuit connection structure; and cutting portions of the touch sensor structure and the optical film around the bonding portion by a second forming process (i.e. the touch structure is explicitly defined by Lee as a stacked structure with many layers that are bonded as one structure and the layer are said to be adhered together by adhesive layers as an example of attaching the polarization layer, in this way the structure of figure 3 clearly points to the entire stack being bonded as a single structure) (see Fig. 3, [0053]).
 	However, Lee do not teach a forming process that is a first and second cutting, in fact Lee is silent with respect to how the formation of the precise form factor that creates the figure 1-3 touch sensing stack take place (i.e. the stack of figure 3 does not discloses additive or subtractive means to create the device, but an artisan at the filing of the current application would have understood that such a process in well known in 
 	Jeon teaches Cutting process to fit the size of the display device to the proper requirement of the application (i.e. Jeon teaches the display panel with upper left and right corner being cut in the process for formation of round corner these are two separate cuts to create the proper shapes as required by the device (see Fig. 9, [0130-0131]).
 	Since both Lee and Jeon teaches touch screen display having flexible attachment, they are analogous in being of similar field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the filing of the current application to having used the cutting method of Jeon in the overall display device of Lee to create a device having a precise shape and size, in order to reduce the Lee invention into practice with realistic factor such as manufacturing scale (see Jeon [0130-0131]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lee et al. (US Pub: 2017/0199609 A1) is cited to teach the figure 6G embodiment which shows a bonding process for a touch sensing device having flexible layer design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 6, 2021